 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
Cc
SOUTHERN DISTRICT OF NEW YORK USDC SDNY
x DOCUMENT .
COLIN LEI YIN, et al., ; ELECTRONICALLY FILED
: DOC #: .
Plaintiffs, DATE FILED: 7 /E [2-2
-against- : ORDER
CARIBBEAN BLUEWATERS GROUP, LLC, etal., —: 19-CV-2032 (KNF)
Defendants.
x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
On or before January 15, 2020, the parties shall submit their settlement agreement to the Court

for its review and approval.

Dated: New York, New York SO ORDERED:

January 8, 2020 ;
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
